Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finke (US Pub App 2021/0171141).

Regarding claim 18, Finke discloses a method for assembly material logistics comprising: 
storing a plurality of component containers in a marketplace storage area (6) positioned upstream of an assembly area operable to assemble at least one product, each component container supporting at least one component defining a full component container (Para.52);  
selectively positioning predetermined full component containers in a storage area rack aisle extending in a x-direction (Para.51); 
positioning one of a plurality of transfer vehicles in a material aisle positioned directly adjacent to and parallel with the storage area rack aisle (Para.52); 
selectively engaging by the transfer vehicle (AGV, 10) a predetermined one of the plurality of full component containers from the storage area rack aisle and removing the full component container from the storage area rack aisle (Para.52); 
transferring by the transfer vehicle the engaged full component container along the material aisle downstream to the assembly area (Fig.1); 
selectively engaging by one of the plurality of transfer vehicles an empty component container positioned in an assembly area rack aisle (Para.52) and removing the empty component container from the assembly area rack aisle, the assembly area rack aisle aligned with the storage area rack aisle (Fig.1); and 
depositing by the transfer vehicle the engaged and transferred full component container into the assembly area rack aisle to support assembly of the at least one product (Para.52).

Regarding claim 19, Finke further discloses the steps of: transferring by the transfer vehicle the engaged empty component container from the assembly area to the storage area and depositing by the transfer vehicle the engaged and transferred empty component container into the storage area rack aisle (Para.97-98).

Regarding claim 20, Finke further discloses the transfer vehicle comprises a first support and a second support (Fig.3), the one of the plurality of transfer vehicles removing the empty container from the assembly area rack aisle comprises the transfer vehicle that engaged and transferred the full component container from the storage area to the assembly area (Para.75), the transfer vehicle remaining in engagement with the full component container during the engagement and removal of the empty container from the assembly area rack aisle (Fig.3, Para.75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-10, 13-14, 16 rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Pub App 2021/0171141) in view of Otto et al (US Pub App 2017/0334696).

Regarding claim 1, Finke discloses an assembly material logistics system comprising: 
a marketplace component storage area (6) operable to temporarily store a plurality of component containers each supporting at least one component (Para.51), the storage area having a rack aisle (12, in front of 6) extending in a x-direction (Fig.1); 
an assembly area (8, 4) positioned downstream of the storage area comprising (Fig.1): 
at least one assembly line (4) operable to assemble at least one product including the at least one component; and 
a rack aisle (12, in front of 8) extending in the x-direction positioned in alignment with the storage area rack aisle; 
a plurality of transfer vehicles (10) selectively and reciprocally movable along the material aisle between the storage area and the assembly area (Fig.1, Para.52), the plurality of transfer vehicles each independently operable (Fig.1) to selectively engage at least one of a full or an empty component container in the storage area rack aisle or the assembly area rack aisle (Para.51-52), transfer the engaged at least one of the full or empty component containers between the storage area and the assembly area, and selectively disengage the at least one of the full or empty component containers in the storage area rack aisle or the assembly area rack aisle to support assembly of the at least one product (Para.51-52).

Finke does not further specifically disclose a material aisle positioned directly adjacent to and parallel with the aligned storage area rack aisle and the assembly area rack aisle.
Otto teaches a materials handling vehicle wherein vehicles 102 are used to fill and/or empty a cart 14 among multiple aisles (Para.84), see 102 and side-by-side aisles (Fig.17)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Finke in view of Otto to have a material aisle positioned directly adjacent to and parallel with the aligned storage area rack aisle and the assembly area rack aisle in order to help further supply the vehicle/container if necessary.

Regarding claim 2, Finke further discloses the aligned storage area rack aisle and the assembly area rack aisle comprise straight line alignment (Fig.1).

Regarding claim 3, Finke further discloses the component storage area further comprises: 
a large component container storage area having a component storage rack; and 
a small component container storage area positioned adjacent to the large component storage area (Fiske discloses signals that indicate a need for different components at different locations in the production process thus pass to the central apparatus, Para.59 “type-sorted,” i.e., loaded solely with containers that contain the same components, which would be containers loaded with the same size components, Para.78).

Regarding claim 9, Finke further discloses the assembly area at least one assembly line further comprises: a first assembly cell (8) extending in the x-direction along the assembly line; and a second assembly cell in assembly communication with the first assembly cell (8, Fig.1), each of the first and the second assembly cell including an assembly path of travel and a portion of the assembly area rack aisle aligned with the storage area rack aisle (Fig.1), each assembly cell rack aisle positioned from the assembly path of travel in a y-direction (Fig.1), the respective assembly cell rack aisle portion operable to selectively receive full component containers from the plurality of transfer vehicles including predetermined components to support an assembly operation in the respective first or second assembly cell (Para.51-52).

Regarding claim 10, Finke further discloses at least one of the first or the second assembly cell further comprises a programmable robot positioned between the assembly cell rack aisle portion and the assembly path of travel, the robot operable to selectively engage the predetermined components in the rack aisle portion and transfer the engaged component to the respective assembly cell assembly line path of travel to support the assembly of the at least one product (Para.88-89).

Regarding claim 13, Finke further discloses at least one of the transfer vehicles further comprises: a first support; and a second support positioned on an opposite side of a vehicle body (Fig.3), each of the first and second supports operable to independently and selectively engage, support and disengage a component container (Para.75).

Regarding claim 14, Finke further discloses the transfer vehicle is autonomous in operation to selectively move along the material aisle and selectively engage and disengage component containers positioned in the storage area and the assembly area (AGV, Para.52).

Regarding claim 16, Finke further suggests by the taught combination the assembly area at least one assembly line comprises a plurality of assembly lines (Fig.1), each of the plurality of assembly lines comprises a dedicated assembly line rack aisle (Fig.1), wherein the system further comprises for each respective assembly line: a dedicated marketplace component storage area having a rack aisle aligned with the respective assembly line dedicated rack aisle (Para.52); a dedicated material aisle (Otto Fig.17); and at least one of the plurality of transfer vehicles reciprocally movable along the dedicated material aisle between the respective dedicated component storage area and the respective assembly line (Otto Fig.17).

Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Pub App 2021/0171141) in view of Otto et al (US Pub App 2017/0334696), as applied above, and further in view of Enenkel et al (US Pub App 2021/0198038).

Regarding claim 4, Finke does not further specifically disclose the component storage rack comprises a plurality of bays defining a presentation row operable to at least one of position full component containers in the storage area rack aisle for selected engagement by the plurality of transfer vehicles or receive empty component containers disengaged by the plurality of transfer vehicles.
Enenkel teaches a sorting system and method with at least two levels with bays at the end (Fig.8) wherein container wagons are actively conveyed by linear acting actuators (linear motors, rollers, belts) to a number of matrix system levels (Para.93).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Finke in view of Enenkel to include a plurality of bays defining a presentation row operable to at least one of position full component containers in the storage area rack aisle for selected engagement by the plurality of transfer vehicles or receive empty component containers disengaged by the plurality of transfer vehicles in order to more easily access the containers.

Regarding claim 5, Finke further teaches the component storage rack further comprises a plurality of powered actuators positioned in the plurality of bays operable to at least one of selectively move full component containers positioned in a respective bay toward the presentation row or selectively move empty component containers positioned in a respective bay toward an exit row (Enenkel, Para.93).

Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Pub App 2021/0171141) in view of Otto et al (US Pub App 2017/0334696), as applied above, and further in view of Chucta (US 4,669,047).

Regarding claim 6, Finke does not further specifically disclose the small container storage area plurality of component containers further comprise a plurality of transfer trays, each transfer tray selectively positioned in the storage area rack aisle operable to position and support the at least one component in a predetermined position relative to the transfer tray, the supported at least one component defining the full component container.
Chucta teaches an automated parts supply system parts containers 116, suitably in the form of a tray (114), is adapted to hold a plurality of parts, all of which may be of the same kind or there may be a mix of different kinds of parts (Fig.6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Finke in view of Chucta to have the small container storage area plurality of component containers further comprise a plurality of transfer trays, each transfer tray selectively positioned in the storage area rack aisle operable to position and support the at least one component in a predetermined position relative to the transfer tray, the supported at least one component defining the full component container in order to allow for better organization.

Regarding claim 7, Finke further teaches each of the plurality of transfer trays (114) further comprise: a base support surface having a precision mounting grid (Fig.6); and at least one holding fixture mounted in the mounting grid, the holding fixture operable support the at least one component in a precision location relative to the transfer tray (Fig.6).

Claims 8, 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Pub App 2021/0171141) in view of Otto et al (US Pub App 2017/0334696), as applied above, and further in view of Iellimo (US Pub App 2019/0291951).

Regarding claim 8, Finke does not further specifically disclose the component storage area further comprises a consumable materials storage area positioned adjacent to at least one of the large component container storage area or the small component container storage area, the consumable materials storage area operable to temporarily store and organize consumable materials to support assembly of the at least one product.
Iellimo teaches a securely transportable pallet transportation cart and warehouse system including cold storage areas (Para.2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Finke in view of Iellimo to include a consumable materials storage area positioned adjacent to at least one of the large component container storage area or the small component container storage area, the consumable materials storage area operable to temporarily store and organize consumable materials to support assembly of the at least one product in order to supply a wider range of items.

Regarding claims 11-12, Finke does not further specifically disclose the assembly area further comprises a consumable material station positioned adjacent to at least one of the first or the second assembly cell, the consumable material station having a portion of the assembly area rack aisle operable to receive full component containers of consumable material from the plurality of transfer vehicles to support assembly operation in the at least first assembly cell or the second assembly cell, the consumable material station is positioned between the first assembly cell and the second assembly cell.
Iellimo teaches a securely transportable pallet transportation cart and warehouse system including cold storage areas (Para.2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Finke in view of Iellimo to include a consumable materials storage area positioned adjacent to at least one of the first or the second assembly cell, the consumable material station having a portion of the assembly area rack aisle operable to receive full component containers of consumable material from the plurality of transfer vehicles to support assembly operation in the at least first assembly cell or the second assembly cell, the consumable material station is positioned between the first assembly cell and the second assembly cell in order to supply a wider range of items.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Pub App 2021/0171141) in view of Otto et al (US Pub App 2017/0334696), as applied above, and further in view of Stevens (US Pub App 2021/0047118).

Regarding claim 15, Finke does not further specifically disclose a pedestrian aisle extending in the x- direction, the pedestrian aisle positioned directly adjacent to and parallel with the material aisle.
Stevens teaches a material handling system wherein a user aisle is parallel other vehicle handling aisles (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Finke in view of Stevens to have a pedestrian aisle extending in the x- direction, the pedestrian aisle positioned directly adjacent to and parallel with the material aisle in order to help reduce pedestrian interference/accidents.  

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Pub App 2021/0171141) in view of Otto et al (US Pub App 2017/0334696) and Iellimo (US Pub App 2019/0291951).

Regarding claim 17, Finke discloses an assembly material logistics system comprising: 
a marketplace component storage area (6) operable to temporarily store a plurality of component containers each supporting at least one component (Para.51), the storage area having a rack aisle extending in an x-direction (Fig.1), the storage area further comprising: 
a large component container storage area having a component storage rack including a presentation row positioned in the rack aisle; a small component container storage area positioned adjacent to the large component container storage area including a portion of the rack aisle, the plurality of component containers positioned in the small component container storage area comprising a plurality of transfer trays operable to support the at least one component (Fiske discloses signals that indicate a need for different components at different locations in the production process thus pass to the central apparatus, Para.59 “type-sorted,” i.e., loaded solely with containers that contain the same components, which would be containers loaded with the same size components, Para.78).; 
an assembly area (8, 4) comprising: 
at least one assembly line (4) having a first assembly cell and a second assembly cell in communication with the first assembly cell along an assembly path of travel (8), the assembly line operable to assemble at least one product including the at least one component (Para.52); 
a rack aisle (12, in front of 8) extending through the assembly area in the x-direction and positioned in alignment with the storage area rack aisle; 
a plurality of transfer vehicles (10) selectively and reciprocally movable along the material aisle between the storage area and the assembly area, the plurality of transfer vehicles each independently operable (Fig.1) to selectively engage at least one of a full or an empty component container or transfer tray in the storage area rack aisle (Para.51-52) or the assembly area rack aisle, transfer the engaged at least one of the full or empty component containers between the storage area and the assembly area, and selectively disengage the at least one of the full or empty component containers or transfer trays in the storage area rack aisle or the assembly area rack aisle to support assembly of the at least one product (Para.51-52).

Finke does not further specifically disclose a consumables storage area positioned adjacent to at least one of the large component storage area or the small component storage area and including a portion of the rack aisle and a consumable material station positioned adjacent to at least one of the first assembly cell or the second assembly cell.
Iellimo teaches a securely transportable pallet transportation cart and warehouse system including cold storage areas (Para.2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Finke in view of Iellimo to include a consumable materials storage area positioned adjacent to at least one of the first or the second assembly cell, the consumable material station having a portion of the assembly area rack aisle operable to receive full component containers of consumable material from the plurality of transfer vehicles to support assembly operation in the at least first assembly cell or the second assembly cell, the consumable material station is positioned between the first assembly cell and the second assembly cell in order to supply a wider range of items.

Finke does not further specifically disclose a material aisle positioned directly adjacent to and parallel with the aligned storage area rack aisle and the assembly area rack aisle.
Otto teaches a materials handling vehicle wherein vehicles 102 are used to fill and/or empty a cart 14 among multiple aisles (Para.84), see 102 and side-by-side aisles (Fig.17)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Finke in view of Otto to have a material aisle positioned directly adjacent to and parallel with the aligned storage area rack aisle and the assembly area rack aisle in order to help further supply the vehicle/container if necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abou-Chakra, Bastian II, Veenman, Plascinskas, Ahmann, Van Buijtene further disclose elements of an assembly material logistics system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652